Case 2:20-cv-09073-DMG-E Document 1 Filed 10/02/20 Page 1 of 4 Page ID #:1


 1   Ashley R. Morris, Esq., SBN 225455
     WILSON, ELSER, MOSKOWITZ,
 2     EDELMAN & DICKER LLP
     555 South Flower Street, Suite 2900
 3   Los Angeles, California 90071
     Telephone: (213) 443-5100
 4   Facsimile: (213) 443-5101
 5   Attorneys for Defendants,
     JEFFREY WEISS STANSFIELD and AMERICAN RED CROSS
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10
     DON CARNEVALE,               )                Case No.: 2:20-cv-9073
11                                )
                   Plaintiff,     )
12                                )                AMERICAN NATIONAL RED
           v.                     )                CROSSES NOTICE OF REMOVAL
13                                )                OF ACTION UNDER 28 U.S.C. §§
     JEFFREY WEISS STANSFIELD,    )
14   AMERICAN RED CROSS, and DOES )                1331, 1441, 1446; 36 U.S.C. §
     1-50,                        )                300105(a)(5)
15                                )
                   Defendants.    )                Removed from Superior Court of the
16                                )                State of California, County of Los
                                  )                Angeles, Case No. 20STCV25745
17                                )
18           I, Ashley R. Morris, declare as follows:
19       1. I am an attorney with Wilson Elser Moskowitz Edelman & Dicker LLP,
20           attorneys for Defendants JEFFREY WEISS STANSFIELD and AMERICAN
21           RED CROSS (“Red Cross”) in this matter. I have personal knowledge of the
22           facts contained herein except for those statements based on information and
23           belief. I can competently testify to these facts if called as witness.
24       2. On or about July 8, 2020, Plaintiff Don Carnevale (“Carnevale”) filed with
25           the Superior Court of the State of California for the County of Los Angeles a
26           Complaint bearing Case No. 20STCV25745. A true and correct copy of the
27           above-referenced Complaint and associated Summons is attached hereto as
28           Exhibit “A.”
                                            1
     NOTICE TO STATE COURT AND ADVERSE PARTIES OF REMOVAL OF ACTION TO FEDERAL COURT

     3744757v.1
Case 2:20-cv-09073-DMG-E Document 1 Filed 10/02/20 Page 2 of 4 Page ID #:2


 1       3. Plaintiff served Red Cross with the Summons and Complaint in this action.
 2       4. In accordance with 28 U.S.C. § 1446(a), and to the best of the Red Cross's
 3           knowledge the papers attached hereto as Exhibits “A” are all of the process,
 4           pleadings and orders served to date upon the defendant in the State Court
 5           Action.
 6                                      JURISDICTION
 7       5. Federal subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1441(a), (b)
 8           exists over Red Cross by virtue of 36 U.S.C. § 300105(a)(5), a provision of
 9           the Red Cross federal charter that grants it the power to “sue and be sued in
10           courts of law and equity, State or Federal within the jurisdiction of the
11           United States”.
12       6. Red Cross is now, and was at the time of the filing of the complaint and at
13           all intervening times, a corporation organized by act of Congress in the
14           District of Columbia, with its principal place of business in the District of
15           Columbia.
16       7. The United States Supreme Court has held that the Red Cross's charter
17           creates original federal jurisdiction over suits involving the Red Cross and
18           that therefore the Red Cross is entitled to remove to federal court all state
19           court actions it is defending American National Red Cross v. S.G. (1992)
20           505 U.S. 247.
21       8. In S.G., supra, the United States Supreme Court construed the “sue and be
22           sued” provision of the Red Cross charter as conferring “original jurisdiction
23           of federal courts over all cases of which the Red Cross is a party, with the
24           consequence that the organization is thereby authorized to remove from
25           state and federal court any state law action it is defending.” (112 S.Ct. at
26           2467 [emphasis added].)
27       9. On October 1, 2020, counsel for Red Cross met and conferred with counsel
28           for Plaintiff regarding removal.
                                            2
     NOTICE TO STATE COURT AND ADVERSE PARTIES OF REMOVAL OF ACTION TO FEDERAL COURT

     3744757v.1
Case 2:20-cv-09073-DMG-E Document 1 Filed 10/02/20 Page 3 of 4 Page ID #:3


 1         10.Because of Red Cross’s right to removal derives from its charter, 36 U.S.C.
 2            § 2, and is specific to itself and because the Supreme Court has expressly
 3            held that Red Cross may remove “any state law action” it is defending, S.G.,
 4            112 S.Ct. at 2466-67, Red Cross believes that the consent of the remaining
 5            DOE Defendants is not required.
 6         11.Red Cross desires to remove the State Court Action to this Court and
 7            submits this Notice, along with the attached Exhibit, in accordance with 28
 8            U.S.C. §§ 1441 and 1446.
 9         12.This Notice is being filed within 30 days after service on Red Cross in
10            accordance with 28 U.S.C. § 1446(b) or, alternatively, by stipulated
11            extension with Plaintiff’s counsel who has requested response to complaint
12            during the week of October 5, 2020.
13         13.Written notice of the filing of this Notice of Removal will be given to all
14            parties and, together with a copy of the Notice of Removal and supporting
15            papers will be filed with the Clerk of the Superior Court of the State of
16            California, County of Sutter, as provided by 28 U.S.C. § 1446(d). See
17            Certificate of Compliance with 28 U.S.C. § 1146(d) (see attached proof of
18            service).
19         14. In the event the court of any party questions Red Cross’s right to remove
20            pursuant to 36 U.S.C. § 2, 28 U.S.C. §§ 1441 and 1446, Red Cross
21            respectfully requests the opportunity to brief the issue and be heard in oral
22            argument.
23         WHEREFORE, the Red Cross prays that the State Court Action be removed to
24   this Court.
25   ///
26   ///
27   ///
28   ///
                                            3
     NOTICE TO STATE COURT AND ADVERSE PARTIES OF REMOVAL OF ACTION TO FEDERAL COURT

     3744757v.1
Case 2:20-cv-09073-DMG-E Document 1 Filed 10/02/20 Page 4 of 4 Page ID #:4


 1
                               DEMAND FOR JURY TRIAL
 2

 3       15. The Red Cross hereby demands a trial by jury in this action.
 4

 5   Dated: October 2, 2020                 WILSON, ELSER, MOSKOWITZ,
                                             EDELMAN & DICKER LLP
 6

 7                                          By: /s/ Ashley R. Morris___
                                                Ashley R. Morris
 8                                              Attorneys for Defendants,
                                                JEFFREY WEISS STANSFIELD and
 9                                              AMERICAN RED CROSS
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
26

27

28

                                            4
     NOTICE TO STATE COURT AND ADVERSE PARTIES OF REMOVAL OF ACTION TO FEDERAL COURT

     3744757v.1
